United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 August 2, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 04-51461
                          Summary Calendar



                          WESLEY N. LAING,

                                               Plaintiff-Appellant,


                               VERSUS


                 COMMISSIONER OF INTERNAL REVENUE,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                           ( 03-CV-347 )


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Appellant Wesley Laing filed suit against the United States to

challenge the Government’s filing of a federal tax lien against him

for delinquent trust fund recovery penalty assessments. Laing does

not dispute the validity of the underlying tax liabilities, but

rather argues he never received a first notice of assessment and



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
demand for payment within 60 days as prescribed by 26 U.S.C. §

6303(a).      This   alleged   notice   failure,   according   to   Laing,

precludes the Government’s ability to exercise its administrative

collection remedies.      The Government filed a motion for summary

judgment, which was granted by the district court.

     This Court has previously determined that Internal Revenue

Service (“IRS”) Forms 4340 (Certificate of Assessments, Payments,

and Other Specified Matters), copies of which were submitted by the

Government as part of its summary judgment evidence, are “valid

evidence of a taxpayer’s assessed liabilities and the IRS’s notice

thereof.”     Perez v. United States, 312 F.3d 191, 195 (5th Cir.

2002) (citing McCarty v. United States, 929 F.2d 1085, 1089 (5th

Cir. 1991) (observing that Forms 4340 “indicat[e] that [taxpayer]

had received notice of the assessment and demand for payment”)).

Moreover, whether Laing received notice is not material to whether

the IRS sent the notices.      Jones v. Cmm’r, 338 F.3d 463, 467 (5th

Cir. 2003).    As the district court observed, Laing’s evidence that

he did not receive such notice is limited to an affidavit submitted

by his accountant, which the district court disregarded as being

“based on hearsay and not upon any personal knowledge.”                The

district court determined that, without more, Laing did not come

forward with any competent summary judgment evidence establishing

that notice of assessment was not properly provided.

     Having carefully reviewed the entire record of this case, and

having fully considered the parties’ respective briefing, we find

                                    2
no reversible error in the district court’s order.   We therefore

AFFIRM the final judgment of the district court for the reasons

stated in its order.

AFFIRMED.




                               3